Title: To Thomas Jefferson from Ellen Wayles Randolph Coolidge, 10 October 1825
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


My dear Grandpapa.
Boston
Oct. 10. 25.
The Rev. Mr Brazer, a Unitarian Clergyman of Salem in this State, asks from Mr Coolidge or myself a letter of introduction to you, as he proposes to make a tour through the middle states, & wishes to visit Monticello, & pay his respects to you there. knowing, as we do, how much you are harassed and oppressed by the crowd of strangers who think themselves privileged to waste and misuse your time, intruding upon you at all hours, & sacrificing your comfort & even health without reflection and without remorse, we are always unwilling to add, by the introduction of new visiters, to the burthen which weighs so heavily upon you; but it is likewise difficult, sometimes almost impossible to refuse the recommendations which are asked of us. in this instance, I have yielded to the wishes of Mr Brazer, taking care at the same time to let him know that your health is very feeble,  & that his seeing you  must depend upon your having a moment’s respite from bodily suffering and extreme debility. Mama, or one of my sisters, will be so good as to receive him, & let him know whether you are well enough to admit of his visit to yourself.  he is a man held in great esteem on account of the entire respectability of his character, and has a high reputation for talents and learning, being known among the literary men of Boston for his able articles in the North American Review & other periodical works of the day. he was formerly Latin Tutor in Cambridge University, and is the author of a criticism upon “Pickering on Greek pronunciation,” and a review of Chalmer’s’ “Christianity in connexion with modern Astronomy.” Mr Brazer tells me that he has had some correspondence with you upon the subject of his criticism on Pickering’s Greek pronounciation, but as it was several years ago, he thinks you may have forgotten the circumstance.Adieu my dearest grandfather. Mr Coolidge offers his most respectful and affectionate regards, and from me you need no new assurance of my devoted love.Ellen: W: Coolidge.